DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 June 2021, 29 June 2021, and 16 September 2021 were considered by the examiner.

Claim Status
Claims 1-2 are pending.
Claims 1-2 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazake et al. (US 2017/0009316, cited by applicants on IDS filed on 25 January 2021, cited previously, Yamazake).
Regarding Claims 1-2, Yamazake teaches a steel sheet (Abstract) with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Yamazake further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Yamazake teaches 90% or more bainite and 10% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id., and a coating layer or an alloyed coating layer on a surface of the steel sheet; Yamazake teaches galvanizing or electrogalvanizing after coiling (Paragraph [0100]), which would necessarily yield a coating/alloy layer on the surface of the steel sheet.
Element
Instantly Claimed
Yamazake
C
0.03-0.09%
0.060-0.14%1
Si
0.01-1.60%
0-1.00%1
Mn
2.20-3.60%
1.30-2.50%1
P
0-0.100%
0-0.030%1
S
0-0.0100%
0-0.0050%1
Ti
0.05-0.18%
0.060-0.14%1
B
0.0005-0.0050%
0.0002-0.0020%1
Al
0.005-0.40%
0-0.070%1
N
0-0.010%
0-0.010%1
CSM Value
3.3-12.0
2.6-16.82
Nb
0.005-0.060%
0.005-0.100%3
V
0.005-0.080%
0.05-0.50%3
Cr
0.02-0.15%
0.10-0.50%1
Mo
0.02-0.5%
0.01-0.40%3
Cu
0.05-0.5%
0.01-0.40%3
Ni
0.05-1.0%
0.01-0.40%3
Sb
0.0002-0.0200%
0-0.01%4
Ca
0.0002-0.0100%
0.0002-0.0055%5
Mg
0.0002-0.0100%
Not Mentioned
REM
0.0002-0.0100%
0.0002-0.0100%5
Fe and Impurities
Balance
Balance1

1Claim 1
2Implicit from Claim 1
3Claim 2
4Paragraph [0052]
5Claim 3

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Irisa et al. (WO 2017/017933, relying on English equivalent US 2018/0237874 herein, both cited by applicants on IDS filed on 25 January 2021, cited previously, Irisa).
Irisa teaches a steel sheet (Abstract) with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown below, and overlapping/abutting ranges are prima facie obvious. Id. Irisa further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Irisa teaches 85% or more bainite and 15% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id., and a coating layer or an alloyed coating layer on a surface of the steel sheet; Irisa teaches galvanizing or electrogalvanizing after coiling (Paragraph [0094]), which would necessarily yield a coating/alloy layer on the surface of the steel sheet.
Element
Instantly Claimed
Irisa
C
0.03-0.09%
0.04-0.18%1
Si
0.01-1.60%
0.2-2.0%1
Mn
2.20-3.60%
1.0-3.0%1
P
0-0.100%
0-0.03%1
S
0-0.0100%
0-0.005%1
Ti
0.05-0.18%
0.02-0.15%1
B
0.0005-0.0050%
0.0005-0.0050%1
Al
0.005-0.40%
0.005-0.100%1
N
0-0.010%
0-0.010%1
CSM Value
3.3-12.0
3.8-26.52
Nb
0.005-0.060%
0.005-0.050%3
V
0.005-0.080%
0.05-0.30%3
Cr
0.02-0.15%
0.10-1.00%1
Mo
0.02-0.5%
0.05-0.30%3
Cu
0.05-0.5%
0.01-0.30%4
Ni
0.05-1.0%
0.01-0.30%4
Sb
0.0002-0.0200%
0.0002-0.020%5
Ca
0.0002-0.0100%
0.0002-0.0050%5
Mg
0.0002-0.0100%
Not Mentioned
REM
0.0002-0.0100%
0.0002-0.010%5
Fe and Impurities
Balance
Balance

1Claim 1
2Implicit from Claim 1
3Claim 2
4Claim 3
5Claim 5

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 5 of copending Application No. 15/747,583 (US ‘583) in view Steel Dynamics “Hot Rolled Galvanized Steel Sheet”, hereinafter Steel Dynamics, cited previously. 
Regarding Claims 1-2, US ‘583 teaches a steel sheet with a composition that overlaps the claimed components of instant claims 1-2 and CSM value of claim 1, shown below, and overlapping/abutting ranges are prima facie obvious. Id. Irisa further teaches wherein the microstructure comprises 85% or more bainite and 2-15% martensite; Irisa teaches 85% or more bainite and 15% or less martensite (Claim 1), which overlaps the instantly claimed martensite and is therefore prima facie obvious. Id., and a coating layer or an alloyed coating layer on a surface of the steel sheet.
Element
Instantly Claimed
US ‘583
C
0.03-0.09%
0.04-0.18%1
Si
0.01-1.60%
0.2-2.0%1
Mn
2.20-3.60%
1.0-3.0%1
P
0-0.100%
0-0.03%1
S
0-0.0100%
0-0.005%1
Ti
0.05-0.18%
0.02-0.15%1
B
0.0005-0.0050%
0.0005-0.0050%1
Al
0.005-0.40%
0.005-0.100%1
N
0-0.010%
0-0.010%1

3.3-12.0
3.8-26.52
Nb
0.005-0.060%
0.005-0.050%3
V
0.005-0.080%
0.05-0.30%3
Cr
0.02-0.15%
0.10-1.00%1
Mo
0.02-0.5%
0.05-0.30%3
Cu
0.05-0.5%
0.01-0.30%4
Ni
0.05-1.0%
0.01-0.30%4
Sb
0.0002-0.0200%
Not Mentioned
Ca
0.0002-0.0100%
0.0002-0.0050%5
Mg
0.0002-0.0100%
Not Mentioned
REM
0.0002-0.0100%
0.0002-0.010%5
Fe and Impurities
Balance
Balance

1Claim 1
2Implicit from Claim 1
3Claim 2
4Claim 3
5Claim 5

US ‘583 does not teach a coating layer or an alloy coating layer on the surface of the steel sheet, however the examiner submits that providing a coating/alloy layer on the surface of the steel sheet would have been obvious to one of ordinary skill in the art before the effective filing date, as evidenced by Steel Dynamics. Steel Dynamics teaches galvanization for hot-rolled steel products, and that such products are useful in agricultural, automotive, construction, and pipe/tube industries (First Paragraph). Accordingly, one of ordinary skill in the art would have provided the hot-rolled steel sheet of US ‘583 with a galvanic coating, as such galvanized steel products are well-known in the art to afford be applicable in multiple industries, as evidenced by Steel Dynamics, which would afford the inventor a wider available market-share in which to sell their steel product and would have been predictable to one of ordinary skill in the art (see MPEP 2143(F)). 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed on 10 September 2021 have been fully considered but they are not persuasive. Specifically:
Applicants argue that the references of record do not teach coatings. This is not persuasive; Yamazake teaches galvanization of the steel sheet, which would necessarily yield a coating (Paragraph [0100]), Irisa teaches galvanization of the steel sheet, which would necessarily yield a coating (Paragraph [0094]).
Applicants argue that Yamazake and Irisa are thicker than the present application. This argument is not commensurate in scope with the claimed subject matter, and is therefore not persuasive. If thickness were claimed, this argument would still not be persuasive; the overlap in thickness of Yamazake and Irisa overlap the instant thickness, as argued, and would render such a range obvious since overlapping/abutting ranges are prima facie obvious. Id.
Applicants argue that Yamazake and Irisa are not drawn to high-strength hot-rolled sheet. This is not persuasive; both are prior art references are entitled as such.
Applicants argue that Yamazake and Irisa do not teach a CSM value. The examiner concedes that neither Yamazake nor Irisa explicitly teaches a CSM value. The examiner notes however that CSM is merely a mathematical relationship between the content of C, Mn, and Si, and both Yamazake and Irisa teach compositions of these three elements that overlap the instantly claimed CSM value, and overlapping/abutting ranges are prima facie obvious. Id., and the argument is therefore not persuasive.
Applicants argue that the instant application is patentable over US 15/747,583 in view of Steel Dynamics because of the above discussed reasons. This argument is not persuasive for the same reasons the above discussed reasons are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784